UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MAURICE JACKSON,

esi, Civil Action No. 18-17258 (MAS) (LHG)

Me MEMORANDUM ORDER

ROBERT BUECHELE, et al.,

Defendants.

 

 

This matter comes before the Court upon Defendants Robert Buechele, Anthony Degner,
Robert Chetirkin, Salvatore D’Amico, and Trevor Beatty’s (collectively “Defendants”) Motion to
Dismiss Plaintiff Maurice Jackson’s (“Plaintiff”) Complaint pursuant to Federal Rule! of Civil
Procedure 12(b)(6). (ECF No. 3.) Plaintiff opposed and filed a Cross-Motion for Leave to Amend.
(ECF No. 8.) Defendants replied, and do not oppose Plaintiff's Cross-Motion.* (ECF No. 11.)
The Court has carefully considered the parties’ submissions and decides the matter without oral

argument pursuant to Local Civil Rule 78.1. For the reasons stated below, the Court dismisses

 

' Unless otherwise noted, all references to a “Rule” or “Rules” hereinafter refer to the Federal
Rules of Civil Procedure.

* In fact, in a footnote in their reply brief, Defendants assert:

If the Court would rather administratively terminate the pending
motion to dismiss filed by State Defendants and have State
Defendants answer or otherwise move against Plaintiff's Amended
Complaint, State Defendants would not oppose. Nevertheless, State
Defendants provide this brief in further opposition to Plaintiffs
initial [C]omplaint.

(Defs.’ Reply Br. 2 n.1, ECF No. 11.)
Plaintiff's Complaint, administratively terminates Defendants’ Motion to Dismiss, and grants
Plaintiff's Cross-Motion for Leave to Amend.

I Discussion

This case arises out of Plaintiff's employment with the New Jersey Department of
Corrections (“NJDOC”) at its Central Reception and Assignment Facility (*CRAF”). (Compl. { 1,
ECF No. 1.) Plaintiff is a Correctional Police Sergeant at CRAF and has worked for NJDOC
since 2000. (id. § 11.) On December 16, 2018, Plaintiff filed the instant suit against Defendants
alleging, inter alia, racial discrimination, hostile work environment, and retaliation in violation of
the following: Title VII, 42 U.S.C. §§ 1981, 1983, and 2000e-2(a)(1), 3(a); the New Jersey Law
Against Discrimination, N.J.S.A. § 10:5-1 ef seg. (“NJLAD”); and the New Jersey Civil Rights
Act, N.J.S.A. § 10:6-2 ef seg. (“NJCRA”). (Compl. {J 40-69.)

“fRule 15] embodies a liberal approach to pleading.” Arthur v. Maersk, Inc., 434 F.3d
196, 202 (3d Cir. 2006). A party may amend its pleading once as a matter of course before being
served with a responsive pleading. Fed. R. Civ. P. 15(a)(1)(A). Otherwise, a party may amend its
pleading only with the opposing party’s written consent or the court’s leave. Fed. R. Civ. P.
15(a)(2).

When deciding whether to grant a motion for leave to amend pursuant to Rule 15(a), “[a]
general presumption exists in favor of allowing a party to amend its pleadings.” Del Sontro v.
Cendant Corp. Inc., 223 F. Supp. 2d 563, 576 (D.N.J. 2002) (citing Boileau v. Bethlehem Steel
Corp., 730 F.2d 929, 938 (3d Cir. 1984), cert. denied, 469 U.S. 871 (1984)). Furthermore, Rule
15 requires that “the leave sought . . . be ‘freely given [when justice so requires].’” oman v.
Davis, 371 U.S. 178, 182 (1962). “If the underlying facts or circumstances relied upon by a
plaintiff may be a proper subject of relief, he [or she] ans to be afforded an opportunity to test

[the] claim on the merits.” Jd. Rule 15 “ensure[s] that an inadvertent error in pleading will not

2
preclude a party from securing relief on the merits of a claim.” Arthur, 434 F.3d at 202 (citing
Foman, 371 U.S. at 182).

Although Rule 15 requires that leave to amend be freely given, “a district court has the
discretion to deny this request if it is apparent from the record that (1) the moving party has
demonstrated undue delay. bad faith or dilatory motives, (2) the amendment would be futile, or
(3) the amendment would prejudice the other party.” Lake v. Arnold, 232 F.3d 360, 373 (3d Cir.
2000). Here, the Court has no reason to believe there is any delay or bad faith motivation, nor
does the Court find that amendment would be futile or prejudice Defendants. Rather, Defendants’
Motion to Dismiss identified a deficiency in Plaintiff's Complaint, Plaintiff now seeks to cure that
deficiency, and Defendants do not oppose. (Defs.’ Reply Br. 2 n.1.) The Court, therefore, finds
good cause to allow Plaintiff the opportunity to file an Amended Complaint.

I. Order

Accordingly,
IT IS on this Yay of August 2019 ORDERED that:
1. Plaintiff's Complaint (ECF No. 1) is dismissed, and Defendants’ Motion to Dismiss
(ECF No. 3) is TERMINATED AS MOOT.
2. Plaintiff's Cross-Motion for Leave to Amend (ECF No. 8-1) is GRANTED.
3. By September an Plaintiff may file an amended complaint
es : plaint.
4, If Plaintiff fails to file an amended complaint by September ae the Court will

dismiss the Complaint (ECF No. 1) with prejudice.

 

MICHAEL A. SAIPP
UNITED STATES DISTRICT JUDGE
